             Case 1:17-cr-00137-JGK Document 404 Filed 01/29/20 Page 1 of 1


                                    USDC SDNY
Miedel & Mysliwiec LLP              DOCUMENT
                                    ELECTRONICALLY FILED

                                                                                           January 29, 2020
ByECF
Hon. John G. Koeltl
United States District Judge
United States District Court                                APPLICATION GRANTED
Southern District of New York                                       SO ORDERED
500 Pearl Street
New York, NY 10007

       Re:     United States v. Michelle Landoy
                                                         ~f.l~.J.
               17 Cr. 137 (JGK)

Dear Judge Koeltl:
                                                     i/J.'i/1o
        I represent Michelle Landoy in the above captioned matter. As this Court is aware, Ms. Landoy
is currently released on bond pending sentencing, with conditions limiting her travel to the New York
and New Jersey area. To date, Ms. Landoy has been compliant with the conditions of her supervision.

        I write today to request permission for Ms. Landoy to travel to Texas and Idaho to visit family
from February I 8th to February 24 th of this year. If this request is granted, Ms. Landoy will advise her
Pretrial Officer of her complete itinerary.

       The Government, through AUSA David Abramowicz, consents to this request. Pretrial Services,
through Officer Madalyn Toledo, takes no position on this request, but advises that Ms. Landoy has
been compliant with all bail conditions.

       Thank you for the Court's consideration.

                                                      Very truly yours,

                                                              Isl

                                                      Aaron Mysliwiec
                                                      Attorney for Michelle Landoy




cc:     AUSAs David Abramowicz, Kristy Greenberg, and Michael Neff (by ECF)
